DETAILED ACTION

In response to the Amendment filed December 16, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 10 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring ruler comprising a set of spaced apart indicia located on the first surface of the ruler along the at least one length, the indicia being oriented perpendicular to the straight edge, whereby the first indicium and the last indicium of a whole number unit measurement length appear half as wide as all remaining fractional indicia, and a singular linear indicia perpendicular to the spaced apart indicia and at a location approximately halfway along the length of the shortest length of spaced apart indicia, wherein the area between the space apart indicia and between the linear indicia and straight edge has a contrasting color to the indicia and the first surface background color, and wherein linear measurement of a 1/32 is located along the straight edge at the 

Claims 12, 16 and 18 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring ruler comprising PatentAttorney Docket No. 0080-01-US16/939,910a set of spaced apart denominator indicia located on the first surface of the ruler along the at least one length, the indicia being oriented perpendicular to the straight edge, and indicating fractional denominator portions of a whole number unit of measurement and at least one numerator indicium indicating a fractional numerator portion of a whole number unit of measurement, the numerator indicium being oriented perpendicular to the denominator indicia, wherein the at least one numerator indicium is displayed collinear to another indicium of differing fractional value with the smallest fractional value indicia located closest to the straight edge in combination with the remaining limitations of the claims.

Claim 19 is allowable over the Prior Art of Record because it fails to teach or suggest a system for locating a securing point for securing material having an edge to a structure, the measuring ruler comprising a set of spaced apart fractional indicia each indicia having an indicia width, and each indicia located along the first surface of the ruler along the at least one length, the indicia being oriented perpendicular to the straight edge, and the first indicium and the last indicium of a whole number unit measurement length having a width half as wide as all remaining fractional indicia; Patent Attorney Docket No. 0080-01-US 16/939,910 at least one piece 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:

Liang (US Pub. No. 2019/0113321)
Pacheco (US D538,692)
Barrett (US 1,776,245)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 1, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861